DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 1, in the “Cross-reference” section, the US Provisional Patent Application 62/480334 should be removed since they were already mentioned at the beginning.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Regarding claim 1, the term “cookifng” in line 13 should read as “cooking”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 of the present Application 15924749 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 respectively, of U.S. Patent No. US 10869575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application 15924749
US 10869575 B2
1. A cooking system comprising: 

a cooking apparatus comprising: 
         a cooking container configured to hold food or food ingredients; 
         a stirring motion mechanism comprising a first support component and a motor; and 

         an unloading mechanism comprising a second support component and a motor, wherein the unloading mechanism is configured to produce a motion of the first support component relative to the second support component so that the cooking container is moved to dispense a prepared food from held the cooking container, wherein the prepared food is made from the food or food ingredients held in the cooking container; 











 




      wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at a first position relative to the second support component; 

a plurality of ingredient containers, wherein each of the ingredient containers is  configured to store one or more food ingredients; and 
a dispensing apparatus comprising:




one or more grippers configured to grip one of the ingredient containers; and 



         
 a motion mechanism comprising a motor, wherein the motion mechanism is configured to move the one or more grippers of the dispensing apparatus;
      wherein the dispensing apparatus is configured to grip and move one of the ingredient containers as to dispense the one or more food ingredients from the ingredient container to the cooking container.

2. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers, each of the food containers is configured to hold the prepared food; and one or more container holders, each to position one of the food containers.

3. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers; wherein 
each of the food containers is configured to hold the prepared food; a plurality of container holders, wherein each of the container holders is configured to position one of the food containers; and 
a cyclic transport mechanism configured to move the plurality of container holders, the cyclic transport mechanism comprises
a motor.


4. (Previously Amended) The cooking system of claim 3, further comprising a water passage.



5. (Previously Amended) The cooking system of claim 1, further comprising: 
a funnel; and 
a water spray mechanism comprising water pipes and a water source, wherein the water spray mechanism is configured to spray water on the funnel.

6. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, wherein each of the food containers is configured to hold the prepared food; and 
a transfer apparatus comprising: 
one or more grippers, wherein the one or more grippers are configured to grip one of the food containers; and 

a motion mechanism comprising a motor, wherein the motion mechanism is configured to move the one or more grippers of the transfer apparatus. 


7. (Currently Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a first motion sub-mechanism configured to produce a motion.





8. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, wherein each of the food containers is configured to hold the prepared food; a plurality of container holders, wherein each of the container holders is configured to hold one of the food containers; 
a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other; and 
a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism, wherein the motion mechanism comprises a motor; wherein each container holder is connected to the pair of chains; wherein the plurality of container holders are configured to move with the pair of chains.

9. (Previously Amended) The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component; and a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is configured to not interfere with the motion of the cooking container.

10. (Currently Amended) The cooking system of claim 1, further comprising: 
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus; wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, is configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during a the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.















11. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to move the one or more grippers of the dispensing apparatus between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by the one or more grippers can be dropped out into the cooking container when the one or more grippers are moved by the motion mechanism from the first position to the second position.








12. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotational motion of the one or more grippers of the dispensing apparatus, wherein the axis of the rotational motion is configured to be horizontal.


13. (Currently Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component of the cooking apparatus between the first position and a the second position relative to the second support component the cooking apparatus; wherein the unloading mechanism is configured so that the prepared food held in the cooking container is dispensed when the first support component of the cooking apparatus is moved by the unloading mechanism from the first position to the second position relative to the second support component of the cooking apparatus.

14. (Currently Amended) The cooking system of claim1, wherein the motion of the first support component of the cooking apparatus produced by the unloading mechanism is configured to be a rotational motion.




15. (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, wherein said braking mechanism is configured to brake the motion of the first support component in the cooking apparatus.

16. (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.

17. (Currently Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:





a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism being configured to produce a continuous rotational motion of the waterproof component relative to the support component of the first motion mechanism; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component of the cooking apparatus is at the first position
relative to the second support component of the cooking apparatus.
1.  A cooking system comprising: 
a computer;  
a cooking apparatus comprising: 
     a cooking container;  
 
      a stirring motion mechanism          comprising a first support component and a motor, wherein the motor is configured to be
connected to the computer;  
      an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion in the first support component between a first position and a second position relative to the second support component, wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed into a food
container when the said first support component is moved by the unloading
mechanism from the first position to the second position relative to the said
second support component; and 
a braking mechanism configured to brake the
motion of the first support component relative to the said second support
component when the first support component is moved to the first position
relative to the second support component;
wherein the cooking container is
configured to hold food or food ingredients for cooking when the first support
component is at the first position relative to the second support component;
     wherein the stirring motion mechanism is configured to produce a motion in the
cooking container relative to the first support component, as to stir, mix or
distribute the food or food ingredients contained in the cooking container,
when the first support component is at the first position relative to the second support component; 
    a plurality of ingredient containers, each
configured to store food ingredients; and 

     
  a dispensing apparatus configured to
move a said ingredient container as to dispense the food ingredients in the ingredient container to the cooking container, said dispensing apparatus comprising: 
      a gripping mechanism comprising a support component, said gripping
mechanism being configured to grip a said ingredient container, wherein said
gripping mechanism is configured to be connected to the computer; and 
        a motion mechanism comprising a motor, said motion mechanism being configured to move the support component of the gripping mechanism, wherein said motor is configured to be connected to the computer.




2.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises one or more container holders, each configured to position a food 
container. 
 


3.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a plurality of container holders, 
each configured to position a food 
container;  



a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising a motor wherein the motor is configured to be connected to the computer. 
 
4.  The cooking system of claim 3, wherein the receiving apparatus further comprises a water passage, wherein the cyclic transport mechanism is configured to move the water passage. 
 
5.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a funnel;  
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel. 
 
6.  The cooking system of claim 1, further comprising 


a transfer apparatus, wherein the said transfer apparatus comprises: a gripping mechanism comprising a first support component, said gripping mechanism being configured to grip and hold a food container;
a first motion mechanism comprising a second support component, said first motion mechanism being configured to produce a vertical linear motion in the first support component of the gripping mechanism relative to the said second support component. 
 
7.  The cooking system of claim 6, wherein the transfer apparatus further 
comprises a second motion mechanism comprising a third support component, said 
second motion mechanism being configured to produce a horizontal motion in the 
second support component of the first motion mechanism relative to the said 
third support component. 
 
8.  The cooking system of claim 1, further comprising: a plurality of container 
holders, each configured to hold a food container;  



a chain mechanism comprising a pair of chains, wherein the said chains are configured to be positioned parallel to each other;  
a motion mechanism configured to produce a synchronous motion in the pair of chains of the chain mechanism; wherein each 
container holder is connected to the pair of chains; wherein the container holders are configured to move with the pair of chains. 
 


9.  The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component;  a first motion mechanism configured to produce a back-and-forth motion in the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is 
configured to not interfere with the cooking container. 
 
10.  The cooking system of claim 9, wherein the lid apparatus further comprises: 
a cover;  
a second motion mechanism configured to produce a back-and-forth motion in the cover between a first position and a second 
position relative to the second support component of the cooking apparatus, 
said second motion mechanism comprising: a mechanism configured to stop the motion of the cover when the cover is moved to the first position relative to the second support component of the cooking apparatus;  a mechanism configured to stop the motion of the cover when the cover is moved to the second position relative to the second support component of the cooking apparatus;  wherein the blocking device of the lid apparatus when stopped at the first position relative to the second support component of the cooking apparatus, and the cover of the lid apparatus when stopped at the first position relative to the second support component of the cooking apparatus, are configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism 
relative to the first support component of the cooking apparatus, and when the 
first support component of the cooking apparatus is braked at the first 
position relative to the second support component of the cooking apparatus. 
 

11.  The cooking system of claim 1, wherein the dispensing apparatus comprises: 
a gripping mechanism comprising a support component, said gripping mechanism 
being configured to grip an ingredient container; a motion mechanism 
configured to produce a two-way motion in the support component of the gripping 
mechanism between a first position and a second position, so that the food 
ingredients stored in an ingredient container can be dropped out into the 
cooking container when the ingredient container is gripped by the gripping 
mechanism and when the support component of the gripping mechanism is moved by the said motion mechanism from the first position to the second position. 
 

12.  The cooking system of claim 11, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotation in the support component of the gripping mechanism, wherein the axis of the rotational motion is configured to be horizontal. 
 

13.  The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to produce a back-and-forth motion in the first 
support component of the cooking apparatus between the first position and the 
second position relative to the second support component of the cooking 
apparatus. 







14.  The cooking system of claim 13, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a rotational motion in the first support component of the cooking apparatus between the first position and the second position relative to the second support component of the cooking apparatus. 
 
15.  The cooking system of claim 1, wherein the braking mechanism of the 
cooking apparatus comprises an electric device. 
 


16.  The cooking system of claim 1, wherein the stirring motion mechanism comprises ball bearings. 
 

17.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first support component of 
the cooking apparatus is braked at the first position relative to the second 
support component of the cooking apparatus, wherein the cleaning apparatus 
comprises: a waterproof component;  
a first motion mechanism comprising a 
support component and a first motor, said first motion mechanism configured to 
produce a continuous rotational motion in the waterproof component relative to 
the said support component;  

a second motion mechanism comprising a second motor, configured to produce a two-way motion in the support component of the 
first motion mechanism. 



Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11-15, 16, 17 of the present Application 15924749 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1 and 2, 3 and 5, 6, 7, 8, 9, 10, 10, 11-15, 17 and 18, 19 respectively, of U.S. Patent No. US 10799064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application 15924749
US 10799064
1. A cooking system comprising: 
a cooking apparatus comprising: 
         a cooking container configured to hold food or food ingredients; 
         a stirring motion mechanism comprising a first support component and a motor; and 
         an unloading mechanism comprising a second support component and a motor, wherein the unloading mechanism is configured to produce a motion of the first support component relative to the second support component so that the cooking container is moved to dispense a prepared food from held the cooking container, wherein the prepared food is made from the food or food ingredients held in the cooking container; 







wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at a first position relative to the second support component; 









a plurality of ingredient containers, wherein each of the ingredient containers is configured to store one or more food ingredients; and 
a dispensing apparatus comprising:




one or more grippers configured to grip one of the ingredient containers; and 



          a motion mechanism comprising a motor, wherein the motion mechanism is configured to move the one or more grippers of the dispensing apparatus;
      wherein the dispensing apparatus is configured to grip and move one of the ingredient containers as to dispense the one or more food ingredients from the ingredient container to the cooking container.

2. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers, each of the food containers is configured to hold the prepared food; and one or more container holders, each to position one of the food containers.




3. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers; wherein 
each of the food containers is configured to hold the prepared food; a plurality of container holders, wherein each of the container holders is configured to position one of the food containers; and 
a cyclic transport mechanism configured to move the plurality of container holders, the cyclic transport mechanism comprises
a motor.





4. (Previously Amended) The cooking system of claim 3, further comprising a water passage.

5. (Previously Amended) The cooking system of claim 1, further comprising: 
a funnel; and 
a water spray mechanism comprising water pipes and a water source, wherein the water spray mechanism is configured to spray water on the funnel.

6. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, wherein each of the food containers is configured to hold the prepared food; and 
a transfer apparatus comprising: 
one or more grippers, wherein the one or more grippers are configured to grip one of the food containers; and 
a motion mechanism comprising a motor, wherein the motion mechanism is configured to move the one or more grippers of the transfer apparatus. 




7. (Currently Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a first motion sub-mechanism configured to produce a motion.




8. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, wherein each of the food containers is configured to hold the prepared food; a plurality of container holders, wherein each of the container holders is configured to hold one of the food containers; 
a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other; and 
a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism, wherein the motion mechanism comprises a motor; wherein each container holder is connected to the pair of chains; wherein the plurality of container holders are configured to move with the pair of chains.

9. (Previously Amended) The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component; and a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is configured to not interfere with the motion of the cooking container.

10. (Currently Amended) The cooking system of claim 1, further comprising: 
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus; wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, is configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during a the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.









11. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to move the one or more grippers of the dispensing apparatus between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by the one or more grippers can be dropped out into the cooking container when the one or more grippers are moved by the motion mechanism from the first position to the second position.







12. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotational motion of the one or more grippers of the dispensing apparatus, wherein the axis of the rotational motion is configured to be horizontal.

13. (Currently Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component of the cooking apparatus between the first position and a the second position relative to the second support component the cooking apparatus; wherein the unloading mechanism is configured so that the prepared food held in the cooking container is dispensed when the first support component of the cooking apparatus is moved by the unloading mechanism from the first position to the second position relative to the second support component of the cooking apparatus.

14. (Currently Amended) The cooking system of claim1, wherein the motion of the first support component of the cooking apparatus produced by the unloading mechanism is configured to be a rotational motion.





15. (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, wherein said braking mechanism is configured to brake the motion of the first support component in the cooking apparatus.

16. (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.


17. (Currently Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:





a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism being configured to produce a continuous rotational motion of the waterproof component relative to the support component of the first motion mechanism; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component of the cooking apparatus is at the first position
relative to the second support component of the cooking apparatus.
1.  A cooking system comprising: 
a cooking apparatus comprising: a 
cooking container;  

a stirring motion mechanism comprising a first rigid component and a motor;  

an unloading mechanism comprising a second rigid component and a motor, said unloading mechanism being configured to produce a motion of the first rigid component between a first position and a second position relative to the second rigid component; and 
a brake configured to brake the motion of the first rigid component relative to the said second rigid component when the first rigid component is moved to the first position 
relative to the second rigid component; wherein the cooking container is 
configured to hold food or food ingredients for cooking when the first rigid 
component is braked at the first position relative to the second rigid 
component;  
wherein the stirring motion mechanism comprising a motor, said stirring motion mechanism being configured to produce a motion of the cooking container relative to the first rigid component, as to stir, mix or distribute the food or food ingredients contained in the cooking container, when the first rigid component is braked at the first position relative to the second rigid 
component; wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed into a food container when the said 
first rigid component is moved by the unloading mechanism from the first 
position to the second position relative to the second rigid component;  
a plurality of ingredient containers, each configured to store food ingredients;  
and 

a dispensing apparatus configured to move an ingredient container as to unload the food ingredients in the ingredient container to the cooking container. 
 
 














a plurality of food containers, each 
configured to hold a cooked food;  
a receiving apparatus configured to position 
or hold one or more said food containers
2.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises one or more container holders, each configured to position a said 
food container. 
 
    3.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a plurality of container holders, each configured to position a said food container;  



a transport mechanism configured to move the plurality of container holders, said transport mechanism comprising a motor. 
 5.  The cooking system of claim 4, wherein the transport mechanism of the receiving apparatus is configured to cyclically move the plurality of container holders and the water passage.
    
4.  The cooking system of claim 3, wherein the receiving apparatus further comprises a water passage. 
 
6.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a funnel;  
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel. 
 
    7.  The cooking system of claim 1, further comprising 



a transfer apparatus, wherein the transfer apparatus comprises: a gripping mechanism comprising a first rigid component, said gripping mechanism being configured to grip and hold a said food container;  
a first motion mechanism comprising a second rigid component, said first motion mechanism being configured to produce a vertical linear motion of the first rigid component of the gripping mechanism relative to the second rigid component. 
 
    8.  The cooking system of claim 7, wherein the transfer apparatus further comprises a second motion mechanism comprising a third rigid component, said second motion mechanism being configured to produce a horizontal motion of the second rigid component of the first motion mechanism relative to the third rigid component. 
 
    9.  The cooking system of claim 1, further comprising: a plurality of 
container holders, each configured to hold a said food container; 



 a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other, with one above the other;  
a motion mechanism configured to produce a synchronous motion of the pair of chains of 
the chain mechanism, said motion mechanism comprising a motor;  
wherein each container holder is connected to the pair of chains;  wherein the container holders are configured to move with the pair of chains. 
 10.  The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring shaped component;  a first motion mechanism configured to produce a back-and-forth motion of the blocking device between a first position and a second position relative to the second 
rigid component of the cooking apparatus, said first motion mechanism comprising a motor;  



a cover;  
a second motion mechanism configured to produce a back-and-forth motion of the cover between a first position and a second 
position relative to the second rigid component of the cooking apparatus, said 
second motion mechanism comprising a motor: wherein the blocking device is 
configured to not interfere with the cooking container; wherein the blocking 
device of the lid apparatus when stopped at the first position relative to the 
second rigid component of the cooking apparatus, and the cover of the lid 
apparatus when stopped at the first position relative to the second rigid 
component of the cooking apparatus, are configured to help prevent the food or 
food ingredients held in the cooking container from escaping from the cooking 
container during the time periods when the cooking container in the cooking 
apparatus is moved by the stirring motion mechanism relative to the first rigid 
component of the cooking apparatus, and when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus. 
 
11.  The cooking system of claim 1, wherein the dispensing apparatus comprises: a gripping mechanism comprising a rigid component, said gripping mechanism being configured to grip an ingredient container; a motion mechanism comprising a motor, said motion mechanism being configured to produce a two-way motion in the rigid component of the gripping mechanism between a first position and a second position, so that the food ingredients stored in an 
ingredient container can be dropped out into the cooking container when the ingredient container is gripped by the gripping mechanism and when the rigid component of the gripping mechanism is moved by the motion mechanism from the first position to the second position. 
 
    12.  The cooking system of claim 11, wherein the motion mechanism of the 
dispensing apparatus is configured to produce a rotation in the rigid component of the gripping mechanism, wherein the axis of the rotational motion is configured to be horizontal. 
 
    13.  The cooking system of claim 1, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a back-and-forth motion of the first 
rigid component of the cooking apparatus between the first position and the 
second position relative to the second rigid component of the cooking 
apparatus. 
 
    






14.  The cooking system of claim 13, wherein the unloading mechanism of the cooking apparatus is configured to produce a rotational motion of the first rigid component of the cooking apparatus between the first position and the second position relative to the second rigid component of the cooking 
apparatus. 
 
 15.  The cooking system of claim 1, wherein the brake of the cooking 
apparatus comprises an electric device. 
16.  The cooking system of claim 15, wherein the electric device comprises a motor. 
 
    
17.  The cooking system of claim 16, wherein the brake comprises a bearing. 
 18.  The cooking system of claim 1, wherein the stirring motion mechanism comprises ball bearings. 
 
19.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus, 
wherein the cleaning apparatus comprises: 
a waterproof component;  
a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a 
continuous rotational motion of the waterproof component relative to the 
support component;  

a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism. 
 







Allowable Subject Matter
Claims 18-23 are allowed.
Allowance of claims 18-23 is indicated because the prior art of record (Liu, Cheng, and/or He) do not disclose/suggest the combination of “the stirring comprises a first shaft, and a second shaft, wherein the first shaft is connected to the second shaft, wherein the first shaft is rotated by a motor, wherein a connection is configured to connect the second shaft to a bearing housing so that the bearing housing is constrained to rotate relative to the second shaft” as cited in claims 18, and 21.

Response to Amendment
The amendments of 09/02/2022 are acknowledged. 

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered.
The objections to the abstract are withdrawn in view of the amendments of the abstract.
The objections to the disclosure are withdrawn in view of the amendments of the disclosure.
The objections to the drawings are withdrawn in view of the amendments of the drawings.
The 112 (f), (a), and (b) regarding the generic computer as claimed in claims 1, 3, 18, 21, and 23 are withdrawn in view of the amendments of the claims.
The 112(f) regarding the limitation “a motion mechanism” in claim 8 is withdrawn since claim 8 further amended a motor to further include the structure of the motion mechanism.
The 112 (a) rejections regarding the limitation “said connecting component being rigidly, fixedly or otherwise connected to the cooking container” are withdrawn in view of the amendments of claim 21. 
The 112 (b) rejections regarding the limitation “the cooked food” are withdrawn in view of the amendments of claims 1-3, 6, 8, 13, 18-19 and 23.
The 112 (b) rejections regarding the limitation “food ingredient(s)” or “food ingredients” are withdrawn in view of the amendments of claims 1 and 11.
The 112 (b) rejections regarding the limitation “one or more grippers” or “the grippers” are withdrawn in view of the amendments of claims 1, 6, 11, 18, 22, and 23.
The 112 (b) rejections regarding the limitation “the support” are withdrawn in view of the amendments of claim 19.
The 112 (b) rejections regarding the limitation “said connecting component being rigidly, fixedly or otherwise connected to the cooking container” are withdrawn in view of the amendments of claim 21.
With respect to Applicant's arguments regarding the ground of nonstatutory double patenting, the Applicant’s arguments have been fully considered but they are not persuasive. In this case, the claims are clearly compared side by side, and even though the claims at issue are not identical, they are not patentably distinct from each other. The Applicant is noted that a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu (WO 2006094452).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015. The examiner can normally be reached Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761